LAW OFFICES THOMPSON, WELCH, SOROKO & GILBERT LLP 3, SUITE 300 SAN RAFAEL, CA94903 (415) 448-5000 FACSIMILE RICHARD S. SOROKO (415) 448-5010 email: rsoroko@TWSGLAW.com SAN FRANCISCO OFFICE (415) 262-1200 April 22, 2013 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: BioTime, Inc. Registration Statement on Form S-3 Ladies/Gentlemen: This letter accompanies a Registration Statement on Form S-3 filed by BioTime, Inc.The Registration Statement pertains to outstanding common shares being registered for the account of certain selling security holders and by two subsidiaries of BioTime, and certain warrants and shares issuable upon the exercise of the warrants, being offered for the account of one of the selling security holders.BioTime has determined that it qualifies for the use of Form S-3. Please direct all correspondence and communications with respect to the Registration Statement to the undersigned. Very truly yours, s/Richard S. Soroko Richard S. Soroko
